MEMORANDUM **
Paula Vital Renteria and her daughter Marcella Barrios, natives and citizens of Mexico, petition pro se for review of an order of the Board of Immigration Appeals (“BIA”) affirming without opinion an immigration judge’s (“IJ”) order denying their application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that the petitioners failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
We reject the petitioners’ contention that the case must be remanded to the BIA for clarification where the IJ denied cancellation on the sole ground that the petitioners failed to demonstrate exceptional and extremely unusual hardship. Cf. Lanza v. Ashcroft, 389 F.3d 917, 932 (9th Cir.2004) (compelling remand with instructions to clarify where BIA summarily affirms an IJ decision that is based on both reviewable and non-reviewable grounds).
*678PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.